                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

KERRY HICKS                                                                 PLAINTIFF

v.                               No. 2:19-CV-02047

MENA REGIONAL
HEALTH SYSTEM, et al.                                                   DEFENDANTS

                                     JUDGMENT

      Pursuant to the order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that this matter is DISMISSED WITH PREJUDICE.

      IT IS SO ADJUDGED this 8th day of January, 2020.


                                                      /s/P. K. Holmes, III
                                                      P.K. HOLMES, III
                                                      U.S. DISTRICT JUDGE
